Memorandum by the court. This is an appeal from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from receiving benefits on the ground that he voluntarily left his employment as a drill press operator without good cause. That his resignation was voluntary the claimant concedes. In his original interview an existing company policy prohibiting overtime work which eliminated the opportunity to increase his fixed weekly wage of $75 was ascribed as the motivation for his quit. At the hearing before the Referee he added the factors of alleged excessive travel distance and the cost of reaching the employment as bases for his departure. When he took the job two months earlier claimant was aware of the conditions and circumstances upon which he later relied to justify his voluntary separation from employment. Since nothing developed in the course of the employment which would have justified its refusal in the first place, reliance on the exception contained in the Unemployment Insurance Law (Labor Law, art. 18, § 593, subd. 1, par. [a]) is misplaced. (Matter of Sellers [J. W. Mays, Inc.], 13 A D 2d 204; Matter of Malnic [Catherwood], 20 A D 2d 583.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.